Citation Nr: 9914212	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
cervical strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee, postoperative.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for cervical 
strain and chondromalacia of the right knee, postoperative, 
each evaluated as 10 percent disabling.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's cervical spine disability is manifested by 
full range of motion.  

3.  The veteran's right knee disability is manifested by full 
range of motion without swelling or lateral instability. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5299-5290 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia of the right knee, postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

I.  Cervical Strain

Factual Background

The service medical records show that the veteran was 
involved in a motor vehicle accident in December 1993 and 
sustained a cervical strain with recurring neck and upper 
back pain.  Physical examination in May 1995 showed chronic 
"cracking and popping", full range of motion and pain on 
some motion.  Clinical evaluation of the spine on separation 
examination in April 1995 noted thoracic scoliosis.  

In a January 1996 rating decision, the RO granted service 
connection for cervical strain, evaluated as 10 percent 
disabling from August 30, 1995.  

On VA examination in March 1997, the veteran reported that he 
had intermittent symptoms in the neck which occasionally 
included weakness and numbness in his elbow and hand.  This 
was on the left side.  He rarely had symptoms into his left 
shoulder.  He took no medication for his discomfort.  
Physical examination of the cervical spine revealed full 
range of motion in flexion, extension, bending and rotation 
on both sides.  Neurological evaluation was normal with 
physiologic and symmetrical reflexes in sensation of both 
upper extremities.  Internal and external rotation of the 
shoulders was unremarkable.  He had no impingement type 
symptoms.  He had negative Tinel's at the wrist and elbow.  
X-ray evaluation of the cervical spine was unremarkable.  The 
diagnosis was cervical strain, chronic.  

In April 1999, the veteran testified that he was not 
currently receiving treatment for his cervical spine 
disability.  He stated that he took muscle relaxers for his 
neck and that motion exasperated his neck pain.  He indicated 
that his neck pain caused a lot of tension in his shoulders.  
He also indicated that he had numbness of the bottom two 
fingers and pain in the elbow and shoulders.  He stated that 
many of his daily activities were limited because of neck 
pain.  See April 1999 hearing transcript.  

Analysis

As noted above, service connection was established for 
cervical strain in January 1996; a 10 percent evaluation was 
assigned, effective from August 30, 1995, the day following 
separation from service.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the relevant evidence since the date 
of discharge from service; it may assign separate ratings for 
separate periods of time based on facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet.App. 
119 (1999).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Currently, the veteran's cervical spine disability is rated 
as 10 percent disabling under Diagnostic Code 5290, equating 
to slight limitation of motion of the cervical spine.  Under 
this Code, a 20 percent evaluation is warranted for moderate 
limitation of motion, and a 30 percent rating is warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

In this case, the service medical records show that the 
veteran had full range of motion of the cervical spine on 
examination in May 1995.  He also had full range of motion of 
the neck on VA examination in March 1997.  As such, findings 
commensurate with moderate limitation of motion under 
Diagnostic Code 5290 are not shown.  Furthermore, no 
ankylosis of the cervical spine, either favorable or 
unfavorable, has been demonstrated and therefore Diagnostic 
Code 5287 (ankylosis of the cervical spine) is not for 
application.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, however, the March 1997 VA examination found no 
evidence of weakened movement, excess fatigability, or 
incoordination of the neck.  Although the veteran complained 
of pain and weakness in the neck, physical examination showed 
that he had full range of motion of the cervical spine.  
Thus, the Board finds that 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a higher rating.  The Board does not 
consider the provisions of 38 C.F.R. § 4.59 applicable, since 
that regulation relates to painful motion from arthritis, a 
disability which has neither been service-connected nor shown 
by the evidence of record.

In view of the foregoing discussion, the Board finds no basis 
upon which to predicate a grant of entitlement to an 
evaluation in excess of 10 percent for cervical strain.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


II.  Chondromalacia of the Right Knee

Factual Background

The service medical records show that the veteran began 
having right knee pain in 1990.  There was no specific 
injury, but he had a painful knee with swelling after long 
runs and other increased activity.  He was treated with 
physical therapy with rehabilitative exercises.  In July 
1993, he underwent a right knee arthroscopy debridement and 
lateral patellar release.  He improved some after surgery for 
a short time, but had a slow increase in the symptoms in his 
knee to where they were at least as bad as they were before 
the surgery.  On Medical Evaluation Board examination in July 
1994, the right knee had full range of motion.  There was a 
positive apprehension sign and mild crepitus.  His medial and 
lateral patellar gliders were within normal limits.  He had 
minimal tenderness to palpation over the lateral joint line 
and was nontender to palpation over the medial joint line.  
He had a stable knee with negative Lachman's, and negative 
anterior and posterior drawer.  There was no varus or valgus 
instability.  X-rays of the right knee were unremarkable.  
Clinical evaluation of the lower extremities on separation 
examination in April 1995 was normal.  

In a January 1996 rating decision, the RO granted service 
connection for chondromalacia of the right knee, 
postoperative, evaluated as 10 percent disabling from August 
30, 1995.  

On VA examination in March 1997, the veteran complained of 
some increased pain on the lateral aspect of the anterior 
right knee when he squatted.  He occasionally complained of 
weakness as well.  Physical examination of the right knee 
revealed tenderness to palpation over the lateral aspect of 
the knee.  He had full range of motion and no effusion.  No 
meniscal signs were appreciated.  No instability was noted 
with anterior and posterior drawer or anterior Lachman's.  No 
varus and valgus instability was noted. Neurovascular 
examination of the leg was normal as well.  X-ray evaluation 
of the right knee was unremarkable.  The diagnosis was 
lateral patellar femoral syndrome, minimally to moderately 
symptomatic at this time.

In April 1999, the veteran testified that he was not 
currently receiving treatment for his right knee disability.  
He stated that he wore a knee brace to help with instability 
and took 800 mg. of Motrin for inflammation and swelling.  He 
indicated that motion exasperated his knee pain, that he 
could not stand for long periods of time and that he could 
not squat or get up from a squat.  He stated that many of his 
daily activities were limited because of knee pain.  See 
April 1999 hearing transcript.  

Analysis

As noted above, service connection was established for right 
knee disability in January 1996; a 10 percent evaluation was 
assigned, effective from August 30, 1995, the day following 
separation from service.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the relevant evidence since the date 
of discharge from service; it may assign separate ratings for 
separate periods of time based on facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet.App. 
119 (1999).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5257 for slight 
impairment of the knee.  A 20 percent rating requires 
moderate impairment of the knee and a 30 percent rating is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation is warranted for flexion 
limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a noncompensable evaluation is warranted for extension 
limited to 5 degrees.  Extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Based on the symptoms and clinical findings and considering 
the nature of the original disability, it is the judgment of 
the Board that the current 10 percent rating for the right 
knee disability is appropriate.  When the veteran was 
examined by the Medical Evaluation Board in July 1994 there 
was full range of motion in the right knee and no 
instability.  The knee was clinically evaluated as normal on 
separation examination in August 1995.  On VA examination in 
March 1997, the right knee was essentially normal except for 
tenderness to palpation over the lateral aspect of the knee.  
There was full range of motion with no swelling or 
instability.  Upon review, the Board finds that this evidence 
is not suggestive of moderate impairment of the knee 
associated as required for a 20 percent evaluation under 
Diagnostic Code 5257.  Nor does the evidence reveal the 
necessary limitation of motion for a rating in excess of 10 
percent under Diagnostic Codes 5260 or 5261.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, however, the March 1997 VA examination found no 
evidence of weakened movement, excess fatigability, or 
incoordination of the knee.  Although the veteran complained 
of pain and weakness in the right knee, physical examination 
showed that he had full range of motion of the knee.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a higher rating.  The Board does not 
consider the provisions of 38 C.F.R. § 4.59 applicable, since 
that regulation relates to painful motion from arthritis, a 
disability which has neither been service-connected nor shown 
by the evidence of record.

In view of the foregoing discussion, the Board finds no basis 
upon which to predicate a grant of entitlement to an 
evaluation in excess of 10 percent for chondromalacia of the 
right knee, postoperative.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
cervical strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee, postoperative, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

